          Case 2:13-cv-04663-JS Document 242 Filed 03/19/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


           BLUE CROSS BLUE SHIELD
              ASSOCIATION, et al.                              CIVIL ACTION No. 2:13-cv-4663-JS

                           Plaintiffs,

                                v.

            GLAXOSMITHKLINE LLC,

                           Defendant.


     DEFENDANT GLAXOSMITHKLINE LLC’S RESPONSE IN OPPOSITION TO
        PLAINTIFFS’ MOTION FOR LEAVE TO FILE ADDITIONAL BRIEF

        Defendant GlaxoSmithKline LLC (“GSK”) respectfully submits this Response in

Opposition to Plaintiffs’ Motion for Leave to Submit Brief Regarding March 12, 2019 Hearing

on GSK’s Motion for Summary Judgment [Dkt. 240].

        Plaintiffs again suffer from “buyer’s remorse,” regretting the arguments they made in

opposition to GSK’s summary judgment motion and at oral argument. Despite having had more

than two months to prepare their written opposition to GSK’s summary judgment motion and an

additional month to prepare for argument, plaintiffs ask this Court for a third chance. They

purport to grant themselves that relief by attaching a five-page brief to their motion, banking on

the assumption that, having submitted it, the Court will have no choice but to read it. And yet

this third bite at the apple offers nothing to fix the fatal defects in their claims. Instead, plaintiffs

re-hash previous arguments about Johnson & Johnson Talcum Powder Prods. Mktg., Sales

Practices & Liab. Litig., 903 F.3d 278 (3d Cir. 2018), already the focus of substantial attention

by the parties and Court. Although they address In re Avandia Mktg., Sales Practices & Product

Liab. Litig., 804 F.3d 633 (3d Cir. 2015), which they conspicuously ignored in their 45-page



DMEAST #37078097 v1
             Case 2:13-cv-04663-JS Document 242 Filed 03/19/19 Page 2 of 4



opposition to GSK’s summary judgment motion, they say nothing they had not said at oral

argument. Finally, plaintiffs offer legal and factual arguments regarding unjust enrichment that

directly contradict the rationale for this claim articulated in their post-discovery Amended

Complaint, summary judgment opposition brief, by their experts, and at argument just a week

ago. Plaintiffs’ “wish” to attempt to improve upon their arguments is not a basis for a sur-reply

brief at all, let alone an untimely one.

        Following an October 1, 2018 status conference at which the Court and the parties

discussed at length the briefing schedule, the Court entered a Revised Case Management Order

that established the deadlines and page limits for summary judgment briefing:

               45 pages for GSK’s opening brief, due on Nov. 7, 2018;

               45 pages for plaintiffs’ response brief, due on Jan. 11, 2019;

               15 pages for GSK’s reply brief, due on Feb. 11, 2019.

[Dkt. 192]. At the conference, plaintiffs urged the Court to limit the parties’ briefs to even

fewer pages. 10/1/18 Tr., p. 37:24-38:3 [Dkt. 191]. Plaintiffs now seek to file – and in fact filed

despite GSK’s objection that their motion should not attach the proposed brief itself – an

impermissible sur-reply granting themselves additional briefing pages they had argued so

strenuously against. The brief itself offers nothing to vindicate their extraordinary request.

        First, plaintiffs seek to re-argue the Third Circuit’s dispositive holding in J&J, in the

guise of linking it to Kwikset Corp. v. Superior Court, 510 Cal. 4th 310 (Cal. 2011). Plaintiffs

previously addressed J&J and chose not to address Kwikset. The Court should not entertain

further argument from them on this point. Moreover, as the Court’s questions at argument

suggested, the Third Circuit’s analysis of Kwikset in footnote 14 of J&J refutes plaintiffs’ theory

of injury.




DMEAST #37078097 v1                               2
          Case 2:13-cv-04663-JS Document 242 Filed 03/19/19 Page 3 of 4



       Plaintiffs also address Avandia. At argument, plaintiffs’ counsel represented there was

no need to have addressed it in their briefing because the Court’s Rule “12(b)(6) decision very

specifically applies Avandia to this case” and “we’re very comfortable with what it says.”

3/12/19 Tr., p. 58:4-16. Their change of heart is no justification for a sur-reply.

       Second, plaintiffs appear to recognize – for the first time in eight years of litigation – that

their unjust enrichment claim fails because they seek as damages the gross amount they paid for

At-Issue Drugs, not the amount by which they supposedly enriched GSK. Plaintiffs did not

bother to respond to this point in opposing GSK’s summary judgment motion or address it in

their 273-paragraph Statement of Material Facts. Even at oral argument, plaintiffs’ counsel

continued to claim as unjust enrichment damages the gross amounts plaintiffs paid. See 3/12/19

Tr., pp. 63:15-64:14. Having maintained this defective theory throughout this litigation,

including as recently as last week, plaintiffs cannot now reverse course and raise entirely new

(yet still unavailing) legal and factual arguments. See Stucke v. City of Phila., No. 12-6216, 2015

U.S. Dist. LEXIS 61785, *22 n.7 (E.D. Pa. May 12, 2015) (Tucker, J.) (“The Court declines to

address a new argument raised for the first time in a sur-reply brief.”).

       For these reasons, GSK respectfully requests that the Court deny plaintiffs’ motion for

leave and strike their improper brief from the record. In the event the Court grants the motion,

GSK respectfully requests that the Court grant it leave to file a five-page response brief within

three business days of entry on the docket of the Court’s order.




DMEAST #37078097 v1                               3
          Case 2:13-cv-04663-JS Document 242 Filed 03/19/19 Page 4 of 4



March 19, 2019


BY: /s/ Stephen J. Kastenberg
     Stephen J. Kastenberg                W. Mark Lanier (pro hac vice)
     David H. Pittinsky                   THE LANIER LAW FIRM
     Leslie E. John                       6810 FM 1960 Road West
     Edward D. Rogers                     Houston, TX 77069
     William B. Igoe                      Phone: 713-659-5200
     BALLARD SPAHR LLP
     1735 Market Street, 51st Floor       Joseph E. O’Neil
     Philadelphia, PA 19103               John J. O’Donnell
     Phone: 215-665-8500                  CAMPBELL CAMPBELL EDWARDS &
                                          CONROY, P.C.
                                          190 N. Independence Mall West, Suite 500
     Matthew J. O’Connor (pro hac vice)   Philadelphia, PA 19106
     Jason Raofield (pro hac vice)        Phone: 215-627-0303
     COVINGTON & BURLING LLP
     One CityCenter
     850 Tenth Street NW
     Washington, DC 20001
     Phone: 202-662-6000

     Attorneys for Defendant,
     GlaxoSmithKline LLC




DMEAST #37078097 v1                       4
